Citation Nr: 0105696	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-15 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a disability evaluation in excess of 20 
percent for a postoperative right knee injury.

3.  Entitlement to a disability evaluation in excess of 10 
percent for a fracture of the right carpal navicular.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from July 1964 to May 1972.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from May 1999 and October 1999 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO), in Cleveland, Ohio in which the RO granted 
service connection and assigned a 30 percent disability 
evaluation for PTSD effective December 31, 1998, increased 
the veteran's right knee disability evaluation to 20 percent 
effective January 11, 1999 and continued a 10 percent 
disability evaluation for a fracture of the right carpal 
navicular.  During the pendency of the appeal, the veteran 
was also assigned a temporary 100 percent disability 
evaluation for hospitalization for PTSD pursuant to 38 C.F.R. 
§ 4.29, effective from April 1, 1999 and the veteran's 30 
percent disability evaluation was reinstated effective July 
1, 1999.  


REMAND

The veteran contends that he is entitled to an initial 
disability evaluation in excess of 30 percent for PTSD, a 
disability evaluation in excess of 20 percent for a post-
operative right knee injury and to a disability evaluation in 
excess of 10 percent for a fracture of the right carpal 
navicular.  However, based on a review of the evidence, the 
Board finds that additional development is necessary in order 
to adjudicate fairly this appeal.  

First, the Board notes that during the pendency of this 
appeal, there was a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Of particular relevance to this case, is the fact that the 
United States Court of Appeals for Veterans Claims has held 
that where a veteran has asserted that pertinent medical 
records are in existence and are in the Government's 
possession, any such records which are in existence are 
constructively part of the record.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Further, the Veteran's Claims 
Assistance Act of 2000 indicates that 

[t]he Secretary shall make reasonable 
efforts to obtain relevant records 
(including private records) that the 
claimant adequately identifies to the 
Secretary and authorizes the Secretary to 
obtain.  Whenever the Secretary, after 
making such reasonable efforts, is unable 
to obtain all of the relevant records 
sought, the Secretary shall notify the 
claimant that the Secretary is unable to 
obtain records with respect to the claim.

*  *  * 

[w]henever the Secretary attempts to 
obtain records from a Federal department 
or agency . . . the efforts to obtain 
these records shall continue until the 
records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  

Additionally, the VA's duty to assist the veteran also 
includes providing a thorough and contemporaneous medical 
examination, especially where the veteran alleges worsening 
of a service-connected disability.  Green v. Derwinski, 1 
Vet. App. 121 (1991). 

In the present case, a review of the claims file shows that 
the evidence of record is incomplete and that the veteran 
should be afforded current VA examinations.  First, with 
regard to the veteran's claim of entitlement to a higher 
initial disability evaluation for PTSD, the record shows that 
the veteran may have received treatment from a private 
psychiatric counselor and that he has received treatment at 
several VA medical facilities.  However, complete copies of 
these treatment records have not been associated with the 
claims file.  Specifically, an August 1998 VA outpatient 
treatment record indicates that the veteran was referred to 
the VA by friends, but it is also indicated that he was 
"referred from P.C. for VA readjustment evaluation and 
counseling."  If the veteran was referred to the VA by a 
psychiatric counselor or some other healthcare professional, 
there are no records in the file to document this referral.  
Also, a November 1998 VA outpatient treatment record reflects 
that the veteran went to a VA medical facility where he was 
prescribed Trazodone.  However, there are no clinical records 
in the file documenting such treatment.  Additionally, a 
December 1998 VA examination report shows that the veteran 
reported receiving ongoing treatment at the Fayetteville, 
Arkansas VA Medical Center (VAMC) in the psychiatric clinic.  
Treatment records from this VAMC have not been associated 
with the veteran's claims file.  Likewise, in a January 1999 
statement, the veteran advised the RO that he was receiving 
treatment for PTSD at the VAMC in Fayetteville, Arkansas and 
that he was also receiving counseling at the VA outreach 
clinic in Mount Vernon, Missouri.  Again, it does not appear 
that complete copies of these clinical records have been 
associated with the claims file.  

Thus, it is the Board's opinion that this matter should be 
remanded in order for the RO to obtain all outstanding 
treatment records documenting the veteran's treatment for 
PTSD from VA facilities as well as from any private 
healthcare providers.  Additionally, while this matter is in 
remand status, the Board finds that it would be helpful to 
afford the veteran a new VA psychiatric examination in order 
to determine the current level of severity of his service 
connected PTSD.  

With regard to the veteran's claim of entitlement to a 
disability evaluation in excess of 20 percent for a post-
operative right knee injury, the Board concludes that there 
are outstanding treatment records that need to be associated 
with the claims file and the veteran should be afforded a 
current VA examination.  During an April 2000 personal 
hearing at the RO, the veteran testified that his knee 
disability had worsened after the RO assigned a 20 percent 
disability evaluation in October 1999.  The veteran indicated 
that he returned to Dr. Wright in Lorain, Ohio.  He stated 
that he was examined and he was prescribed therapy for 
approximately one month.  The record contains a February 2000 
clinical note from Glenn E. Whitted, M.D. with Kolczun & 
Kolczun Orthopaedics in Lorain, Ohio.  It is not clear if the 
veteran was referring to Dr. Whitted when he testified to 
receiving treatment from Dr. Wright.  Additionally, there are 
no treatment records in the claims file to document the one 
month of therapy prescribed for the veteran.  As such, while 
this matter is in remand status all outstanding treatment 
records should be associated with the claims file and the 
veteran should be afforded a current VA examination to 
ascertain the severity of his service-connected right knee 
disability.  

The veteran is also seeking a disability evaluation in excess 
of 10 percent for a fracture of the right carpal navicular.  
During the April 2000 personal hearing, the veteran testified 
that he had lost strength and flexibility in his right wrist 
since he was last evaluated for this disability.  He also 
testified that he had experienced increased pain and numbness 
in his fingers.  Again, the Board concludes that the veteran 
is entitled to a current VA examination in order to determine 
the current severity of this service-connected disability. 

Finally, during his personal hearing at the RO in April 2000, 
the veteran testified that he had applied for Social Security 
disability benefits, but these records have not been 
associated with the claims file.  While this matter is in 
remand status, the RO should request these records and 
associate them with the claims file.  
Therefore, in light of the foregoing, this matter is REMANDED 
to the RO for the following action:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all healthcare providers, 
governmental and private, who have 
treated him for PTSD, his service-
connected postoperative right knee injury 
and service-connected fracture of the 
right carpal navicular.  Thereafter, all 
outstanding treatment records should be 
obtained and associated with the claims 
file, specifically to include any 
treatment records from the Fayetteville, 
Arkansas VAMC, the VA outreach clinic in 
Mount Vernon, Missouri and treatment 
records documenting knee therapy and 
records from "Dr. Wright" as referenced 
by the veteran during the April 2000 
hearing at the RO.  The RO's efforts to 
obtain the veteran's treatment records 
should be documented in the record and 
the RO should adhere to the directives 
set forth in the Veterans Claims 
Assistance Act of 2000. 

2.  The RO should also contact the Social 
Security Administration (SSA) to request 
and obtain a copy of any decision 
awarding or denying disability benefits 
to the veteran.  The SSA should also be 
requested to provide photocopies of any 
and all medical records reviewed in 
reaching any decision granting disability 
or supplemental security income benefits 
to the veteran. All attempts to secure 
these records must be documented in the 
claims folder.

3.  Thereafter, the veteran should be 
afforded a VA psychiatric examination, 
for the purpose of assessing the degree 
of social and industrial impairment 
resulting from his service-connected 
PTSD.  Before examining the veteran, the 
examiner should carefully review the 
veteran's claims folder and a copy of 
this remand.  All indicated studies, to 
include psychological testing, if deemed 
appropriate by the examiner, should be 
performed.  The examiner should offer an 
opinion regarding the degree of 
functional impairment, if any, caused by 
PTSD, as opposed to any other psychiatric 
disorders found.  The examiner should 
attempt to quantify the degree of 
impairment in terms of the nomenclature 
set forth in the rating criteria (38 
C.F.R. § 4.130, Diagnostic Code 9411).  
The examiner should include in the 
diagnostic formulation an Axis V 
diagnosis (Global Assessment of 
Functioning score), and an explanation of 
what the assigned GAF score represents.  
The examiner should also comment on the 
impact that the veteran's PTSD has on his 
ordinary activity and his ability to 
obtain and maintain gainful employment.  
The examiner should provide a detailed 
rationale for all opinions expressed. 

4.  The veteran should also be afforded 
appropriate orthopaedic examinations to 
assess the current degree of impairment 
resulting from his postoperative right 
knee injury and the fracture of the right 
carpal navicular.  Before examining the 
veteran, the examiner should carefully 
review the veteran's claims folder and a 
copy of this remand.  All indicated 
studies deemed appropriate by the 
examiner should be performed.  The 
examiner should offer an opinion 
regarding the degree of functional 
impairment, if any, caused by the 
veteran's service-connected disabilities 
and the examiner should attempt to 
quantify the degree of impairment in 
terms of the nomenclature set forth in 
the rating criteria (38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5257, 5260, 5261 
and 5262 with regard to the veteran's 
postoperative injury of the right knee 
and 38 C.F.R. § 4.71a, Diagnostic Codes 
5214 and 5215 with regard to the 
veteran's fracture of the right carpal 
navicular).  The examiner should also 
comment on the impact that the veteran's 
service-connected disabilities have on 
his ordinary activity and his ability to 
obtain and maintain gainful employment.  
The examiner should provide a detailed 
rationale for all opinions expressed. 

5.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development has been completed.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  Further, the RO is also 
requested to review the entire claims 
file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.

6.  The RO should readjudicate the 
veteran's claims based on all of the 
evidence of record.  If the determination 
is adverse to the veteran, the RO should 
provide the veteran and his 
representative with a Supplemental 
Statement of the Case (SSOC) and afford 
the veteran and his representative an 
opportunity to respond to the SSOC before 
the case is returned to the Board for 
further review.    






The purpose of this REMAND is to further develop the 
veteran's claims and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
However, no action is required of the veteran until he is 
further notified.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




